DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnan et al. (US Patent No. 6,343,085; hereinafter Krishnan).
With reference to claim 1, Krishnan discloses an image display device (42) (see column 4, lines 40-55; Fig. 3), comprising: a data processing device (52) configured to stop transmission of a display image displayed on a display screen to a terminal device (44) (see column 4, lines 33-44; Fig. 3) if an amount of a change of the display screen exceeds a first threshold value (see column 5, lines 4-19 and lines 45-50; Table 2; Fig. 3).

With reference to claim 2, Krishnan discloses the image display device according to claim 1, and further discloses wherein the data processing device (52) is configured to stop transmission of the display image to the terminal device (see column 4, lines 33-44; Fig. 3), and then start transmission of the display image if the amount of the change becomes equal to or less than a second threshold value after the transmission of the display image is stopped (see column 10, lines 1-13; Table 2; Fig. 7).

With reference to claim 3, Krishnan discloses the image display device according to claim 2, and further discloses wherein, the data processing device (52) is configured to set the second threshold value (see Fig. 8) to be a higher value if a moving image is included in at least a part of the display image, than if the moving image is not included in the display image (in teaching large (L), write-large (WL), transmit-large (TL) data transfers; see column 9, lines 34-67; Fig. 7).

With reference to claim 4, Krishnan discloses the image display device according to claim 2, and further discloses wherein the first threshold value is greater than the second threshold value (see column 9, lines 23-47; Table 2; Fig. 8).

With reference to claim 5, Krishnan discloses the image display device according to claim 2, and further discloses wherein the data processing device is configured to start transmission of the display image if an elapsed time since transmission of the display image to the terminal device was stopped exceeds a predetermined time (intervals of fixed duration) and further if the amount of the change is equal to or less than the second threshold value (in teaching delaying the request until a later time; see column 9, lines 48-64, column 10, lines 37-47, 58-65; Fig. 10).

With reference to claim 6, Krishnan discloses the image display device according to claim 5, and further discloses wherein the data processing device is conjured to acquire the display image by capturing the display screen at a predetermined cycle (data field), and the predetermined time is larger than the predetermined cycle (interval) (see column 10, lines 37-47, 58-65; Fig. 10).

With reference to claim 7, Krishnan discloses the image display device according to claim 1, and further discloses wherein the data processing device is configured to set the first threshold value such that the first threshold value becomes smaller as the number of terminal devices connected to the image display device via a network increases (in teaching shared bandwidth of client devices for reducing congestion when transmitting data; see column 4, lines 19-39; column 5, lines 4-19).

With reference to claim 8, Krishnan discloses the image display device according to claim 1, and further discloses wherein the data processing device sets the first threshold value according to the number of terminal devices connected to the image display device via a network (in teaching shared bandwidth of client devices for reducing congestion when transmitting data; see column 4, lines 19-39; column 5, lines 4-19).

With reference to claim 9, Krishnan discloses the image display device according to claim 1, and further discloses wherein, if the display image is transmitted to the terminal device, the data processing device stop the transmission of the display image and discard the display image if the amount of the change exceeds the first threshold value (see column 4, lines 33-44; column 5, lines 4-19 and lines 45-50; Table 2; Figs. 3, 7).

With reference to claim 10, Krishnan discloses an image transmission method (see Figs. 3, 6, 7), comprising: stopping transmission of a display image displayed on a display screen to a terminal device (44) if an amount of a change of the display screen exceeds a first threshold value (see column 4, lines 33-44; column 5, lines 4-19 and lines 45-50; Table 2; Fig. 3, 7).

With reference to claim 15, Krishnan discloses the image display device according to claim 1, and further discloses wherein the display image is currently displayed on the display screen (in teaching virtual services; see column 4, lines 54-61).

With reference to claim 17, Krishnan discloses the image display device according to claim 3, and further discloses wherein the first threshold value is greater than the second threshold value (see column 9, lines 23-47; Table 2; Fig. 8).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan as applied to claim 1 above, and further in view of Ezaki (US Patent Publication No. 2005/0136985).
With reference to claim 11, Krishnan discloses the image display device according to claim 1, however fails to disclose the amount of change is a difference in two screen captures as recited.
Ezaki discloses transmission of image data to be displayed by a display device (see abstract), wherein the amount of the change of the display screen is a difference between two screens captured (105) at different points of time from each other (see paragraphs 42-43; Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a change in amount detection similar to that which is taught by Ezaki to be detected in a system similar to that which is taught by Krishnan to thereby further improve information transmission between devices.

With reference to claim 12, Krishnan discloses the image display device according to claim 1, however fails to disclose the amount of change as recited.
Ezaki discloses transmission of image data to be displayed by a display device (see abstract), wherein the amount of the change of the display screen is a difference between two screens captured at different adjacent points of time from each other (see paragraphs 42-43; Fig. 1).

With reference to claim 13, Krishnan discloses the image display device according to claim 1, however fails to disclose the amount of change as recited.
Ezaki discloses transmission of image data to be displayed by a display device (see abstract), wherein the amount of the change of the display screen is a difference in a screen pixel unit (image data of the frame unit) between two screens captured at different points of time from each other (see paragraphs 42-43).

With reference to claim 14, Krishnan discloses the image display device according to claim 1, however fails to disclose the amount of change as recited.
Ezaki discloses transmission of image data to be displayed by a display device (see abstract), wherein the amount of the change of the display screen is a difference in a screen pixel unit between two screens captured at different adjacent points of time from each other (see paragraphs 42-43).


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan as applied to claim 3 or 4 above, and further in view of Takahara et al. (US Patent No. 5,477,542; hereinafter Takahara).
With reference to claim 18, Krishnan discloses the image display device according to claim 3, however fails to disclose restarting starting transmission after an elapsed time as recited.
Takahara discloses a method and apparatus for controlling information communication (see abstract) wherein the data processing device is configured to start transmission of the display image if an elapsed time since transmission of the display image to the terminal device was stopped exceeds a predetermined time (Tw), and further if the amount of the change (delta.T.) is equal to or less than the second threshold value (L2) (see column 8, line 50-column 9, line 6; Figs. 8-9).
Therefore it would have been obvious to one of ordinary skill in the art to allow restarting transmission similar to that which is taught by Takahara to be carried out in a system similar to that which is taught by Krishnan to thereby improve transmission control.

With reference to claim 19, Krishnan discloses the image display device according to claim 4, however fails to disclose restarting starting transmission after an elapsed time as recited.
Takahara discloses a method and apparatus for controlling information communication (see abstract) wherein the data processing device is configured to start transmission of the display image if an elapsed time since transmission of the display image to the terminal device was stopped exceeds a predetermined time (Tw), and further if the amount of the change (delta.T.) is equal to or less than the second threshold value (L2) (see column 8, line 50-column 9, line 6; Figs. 8-9).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ezaki in view of Matsui et al. (US Patent Publication No. 2015/0334297; hereinafter Matsui).
With reference to claim 16, Ezaki discloses an image display device, comprising:
a data processing device (101) configured to capture (105) at least two screens at different points of time from each other (see paragraphs 42-43; Fig. 1), the data processing device (101) configured to stop transmission of a display image displayed on a display screen (107) to a terminal device if an amount of a change (Dv) of the display screen exceeds a first threshold value (Th), wherein the amount of the change of the display screen is a difference in screen pixel unit (image data of the frame unit) between the at least two screens captured (see paragraphs 42-43).
While Ezaki discloses detecting a difference value being greater than a threshold value, and stopping transmission of the image data (S205; Fig. 2), there fails to be disclosure of stopping transmission based on a difference being greater than a threshold as recited.
Matsui discloses an image capture apparatus having an image signal transmitting unit (104) that determines an amount of change in image data to be greater than a threshold controlling the transmitted video data (see paragraphs 108-110; Figs. 1, 5, 10, 12).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of programming which allows transmission to be controlled based on an amount of change being greater than a threshold similar to that which is taught by Matsui to be carried out in a system similar to that which is taught by Ezaki to thereby reducing the amount of data that is to be transmitted.


Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.
The applicant argues that Krishnan fail to teach or suggest “a data processing device configured to stop transmission of a display image displayed on a display screen to a terminal device if the amount of change of the display screen exceeds a first threshold value” as recited in claim 1.
The applicant is of the position that Krishnan never displays an image, and merely mentions displaying a user interface to assist the administrator. The examiner finds that Krishnan discloses displaying an image in teaching client devices (24) for providing electronic mail messages over the Internet (26) and web service (30) (see column 1, lines 19-30; column 4, lines 33-44; Figs. 1, 3).  Further it is argues that Krishnan does not stop the display of statistics.  However the examiner finds that Krishnan discloses throttling actions to individual virtual services to be displayed on the client devices, wherein the throttling actions include allowing, delaying, and rejecting request for handling client request (see column 5, line 55-column 6, line 16; column 9, line 48-column 10, line 13).  The applicant further argues that the amount of bandwidth usage does not read on “the amount of change of the display screen” as recited.  The examiner finds that the recitation fails to limit the claim as to what the amount of change of the display screen actually is.  The examiner finds that the amount of bandwidth usage signifies information (58, 62) to be displayed on the display screen including email services and web services representing multiple virtual services (60, 64) (see column 4, lines 44-61).  Therefore, the amount of bandwidth associated with each of the virtual services does signify an amount of change of the display screen.  For these reasons the examiner finds that the reference discloses the invention as recited.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MIYAJI et al. (USPGPub2006/0109870) discloses a buffer for storing video data coming from a second buffer onto a signal channel and a transmission buffer monitoring unit for monitoring the amount of first buffered data stored and if the amount of the buffered data exceeds a first threshold, instructing the second buffer to discard video data (see abstract; 77-79, 82-86).
HORIO et al. (US9,213,521) discloses an information processing device includes a transmission stopping unit, wherein the first image transmission unit transmits an image of a changed area, and a frequency change identifying unit identifies an area of which the frequency in change exceeds a threshold, the transmission stopping unit stops transmission at the first image transmission unit (see column 1, lines 40-67).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625